EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack DaSilva, Reg. No. 74,186 on February 2, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Cancelled claims: cancel claims 10-11 and 22-39.
Replacement claims: replace claims 1, 9, 12 and 19-21 as follows:

1.	A centralized gaming system for a promotional bingo tournament, the centralized gaming system comprising:
at least one venue associated with the promotional bingo tournament; 
a plurality of authorized mobile devices that participate in the centralized promotional bingo tournament, wherein each authorized mobile device is associated with a unique player registration;
each unique player registration including a plurality of player selected avatar characteristics;
a mobile promotional gaming sub-system communicatively coupled to each of the plurality of authorized mobile devices over a wireless network;
the centralized promotional bingo tournament including a promotional bingo tournament session that is played at a scheduled time for a duration of time, a promotional bingo tournament result, a plurality of promotional bingo game sessions, and a head-to-head animation, wherein each authorized mobile device is associated with at least one promotional bingo game session of 
the mobile promotional gaming sub-system selects a promotional bingo game session result associated with a first player registration and a promotional bingo game session result associated with a second player registration;
the mobile promotional gaming sub-system generates the head-to-head animation from the promotional bingo game session result associated with the first player, the first player registration player selected plurality of avatar characteristics, the promotional bingo game session result associated with the second player, and the second player registration player selected plurality of avatar characteristics;
a promotional bingo tournament session prize awarded by the mobile promotional gaming sub-system when the at least one promotional bingo game session result satisfies a promotional bingo tournament requirement;
a video presentation sub-system that is communicatively coupled to the mobile promotional gaming sub-system;
each authorized mobile device includes a user interface that displays at least one promotional bingo game session result and the head-to-head animation;
a stationary monitor client disposed at the at least one venue, wherein the stationary monitor client is communicatively coupled to the video presentation sub-system; and
the stationary monitor client displays the head-to-head animation.



12.	A method of operating a centralized promotional bingo tournament comprising:
associating, by a mobile promotional gaming sub-system, each authorized mobile device of a plurality of authorized mobile devices with a unique player registration, wherein each unique player registration includes a plurality of player selected avatar characteristics;
enabling the plurality of authorized mobile devices to participate in the centralized promotional bingo tournament, wherein each authorized mobile device is communicatively coupled to the mobile promotional gaming sub-system via a wireless network, wherein each authorized mobile device of the plurality of authorized mobile devices includes a user interface;
communicatively coupling a video presentation sub-system to the mobile promotional gaming sub-system;
operating, by the mobile promotional gaming sub-system, a promotional bingo tournament session, wherein the promotional bingo tournament session is played at a scheduled promotional bingo tournament time for a promotional bingo tournament duration of time, wherein the bingo tournament session includes a plurality of promotional bingo game sessions, a promotional bingo tournament result, and a head-to-head animation, wherein each promotional bingo game session includes a promotional bingo game session result, wherein the head-to-head animation includes a first player avatar animation randomly selected by at least one of the mobile promotional gaming sub-system and a first authorized mobile device from among at least two first player selected avatar animations and a second player avatar animation randomly selected by the mobile promotional gaming sub-system from among at least two second player selected avatar animations;

generating, by the mobile promotional gaming sub-system, a promotional bingo game result for each promotional bingo game session of the plurality of promotional bingo game sessions;
selecting, by the mobile promotional gaming sub-system, a promotional bingo game session result associated with a first player registration and a promotional bingo game session result associated with a second player registration;
generating, by the mobile promotional gaming sub-system, the head-to-head animation from the promotional bingo game session result associated with the first player, the first player registration player selected plurality of avatar characteristics, the promotional bingo game session result associated with the second player, and the second player registration player selected plurality of avatar characteristics;
communicating, by the mobile promotional gaming sub-system, each promotional bingo game result to the associated authorized mobile device over a wireless network;
awarding, by the mobile promotional gaming sub-system, a promotional bingo tournament prize when at least one promotional bingo game session result satisfies a promotional bingo tournament requirement;
communicatively coupling a stationary monitor client to the video presentation sub-system; and
displaying, by the stationary monitor client, the head-to-head animation.

19. 	The method of claim 12 wherein the plurality of player selected avatar characteristics include avatar clothing, an avatar animation, an avatar gender, and an avatar body type.

20.	The method of claim 12 further comprising: 
randomly selecting, by the mobile promotional gaming sub-system, the first player avatar animation from among the at least two first player selected avatar animations;
randomly selecting, by the mobile promotional gaming sub-system, the second player avatar animation from among the at least two second player selected avatar animations; and
integrating, by the mobile promotional gaming sub-system, the randomly selected first player avatar animation and the randomly selected second player avatar animation into the head-to-head animation.

21. 	The method of claim 12 further comprising:
randomly selecting, by the first authorized mobile device, the first player avatar animation from among the at least two first player selected avatar animations;
randomly selecting, by a second authorized mobile device, the second player avatar animation from among the at least two second player selected avatar animations; and
integrating, by the mobile promotional gaming sub-system, the randomly selected first player avatar animation and the randomly selected second player avatar animation into the head-to-head animation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a)	“a mobile promotional gaming sub-system” in claims 1 and 12; and 
(b)	“a video presentation sub-system” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

The closest prior art is U.S. Patent No. 10,515,514 to Weaver, et al. (“Weaver”). Regarding representative claim 1, Weaver does not disclose, in combination with the other claimed limitations, “wherein the head-to-head animation includes a first player avatar animation randomly selected by at least one of the mobile promotional gaming sub-system and a first authorized mobile device from among at least two first player selected avatar animations and a second player avatar animation randomly selected by the mobile promotional gaming sub-system from among at least two second player selected avatar animations”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715